Citation Nr: 0512764	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  04-00 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, asserted to be secondary to the service-connected 
bilateral pes planus with mild heel valgus and bilateral 
hallux valgus.  

2.  Entitlement to service connection for a left shoulder 
disability, asserted to be secondary to the service-connected 
bilateral pes planus with mild heel valgus and bilateral 
hallux valgus.  

3.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1976 to April 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas.  Specifically, in that decision, the 
RO denied the issues of entitlement to service connection for 
a right shoulder disability, asserted to be secondary to the 
service-connected bilateral pes planus with mild heel valgus 
and bilateral hallux valgus; entitlement to service 
connection for a left shoulder disability, asserted to be 
secondary to the service-connected bilateral pes planus with 
mild heel valgus and bilateral hallux valgus; and entitlement 
to a total disability rating based on individual 
unemployability.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the denial 
of his secondary service connection and total rating claims.  
In August 2004, the Board remanded these issues to the RO for 
further evidentiary development.  Following completion of the 
requested action as well as a continued denial of these 
claims, the RO returned the veteran's case to the Board for 
final appellate review of the issues on appeal.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The veteran's right shoulder disability, which has been 
characterized as arthritis, impingement syndrome, rotator 
cuff syndrome, and tendonitis, is not associated with his 
service-connected bilateral pes planus with mild heel valgus 
and bilateral hallux valgus.  

3.  The veteran's left shoulder disability, which has been 
characterized as degenerative changes of the left 
glenohumeral joint as well as arthritis, impingement 
syndrome, rotator cuff syndrome, and tendonitis of the 
shoulder joint, is not associated with his service-connected 
bilateral pes planus with mild heel valgus and bilateral 
hallux valgus.  

4.  The veteran's current service-connected disability 
includes bilateral pes planus with mild heel valgus and 
bilateral hallux valgus (50%).  

5.  The highest level of education attained by the veteran 
has been four years of high school.  He received his high 
school diploma.  

6.  The veteran's non-service employment experience includes 
work as a copper wiring cutter in an air conditioning factory 
between December 1973 and August 2000.  

7.  The veteran's service-connected disability is not of such 
nature and extent as to prevent him from securing and 
retaining a substantially gainful occupation for which he is 
qualified.  




CONCLUSIONS OF LAW

1.  A right shoulder disability is not proximately due to, or 
the result of, the service-connected bilateral pes planus 
with mild heel valgus and bilateral hallux valgus.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2004).  

2.  A left shoulder disability is not proximately due to, or 
the result of, the service-connected bilateral pes planus 
with mild heel valgus and bilateral hallux valgus.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2004).  

3.  The veteran is not unemployable as a result of his 
service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.15, 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

By letters dated in May, July, and August 2003 and in August 
2004 in the present case, VA notified the veteran of the type 
of evidence necessary to support his secondary service 
connection and total rating claims.  In addition, VA informed 
the veteran that it would make reasonable efforts to help him 
obtain necessary evidence with regard to these issues but 
that he must provide enough information so that VA could 
request the relevant records.  VA also notified the veteran 
of attempts already made to obtain relevant evidence with 
regard to his claims.  Further, VA informed the veteran of 
his opportunity to submit "information and evidence."  
Thus, he may be considered advised to submit all pertinent 
evidence in his possession.  

Additionally, the September 2003 rating decision, the 
statement of the case (SOC) issued in February 2004, and the 
supplemental statement of the case (SSOC) issued in March 
2005 notified the veteran of the relevant criteria and 
evidence necessary to substantiate his secondary service 
connection and total rating claims.  These documents also 
included discussions regarding the evidence of record, 
adjudicative actions taken, and the reasons and bases for the 
denial of these issues.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the veteran of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In this regard, the Board notes that, in the 
current appeal, the veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.  

Moreover, throughout the current appeal, VA has made attempts 
to obtain records of relevant treatment identified by the 
veteran.  In this regard, the Board notes that, in statements 
received at the RO in September 2004, approximately one month 
after the August 2004 letter was furnished, the veteran noted 
the two locations where he receives pertinent treatment.  In 
addition, he specifically stated that "[t]his is all the 
evidence I can give."  All relevant evidence adequately 
identified by the veteran has been obtained and associated 
with his claims folder.  Accordingly, the Board also finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA with regard to the veteran's secondary 
service connection and total rating claims.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Secondary Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

In addition, disability that is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004).  When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran does not claim and the record does not show that 
chronic shoulder disability was present in service or is 
otherwise related to active duty.  Service medical records 
are negative for complaints of, treatment for, or findings of 
a bilateral shoulder disability.  In fact, at the separation 
examination which was conducted in March 1977, the veteran 
denied ever having experienced a painful or "trick" 
shoulder.  Further, this evaluation specifically demonstrated 
that the veteran's upper extremities were normal.  

The veteran has asserted that service connection for right 
and left shoulder disabilities is warranted because he 
developed such disorders as a result of his service-connected 
bilateral pes planus with mild heel valgus and bilateral 
hallux valgus.  Specifically, at a personal hearing conducted 
before the undersigned Veterans Law Judge at the RO in March 
2004, the veteran testified that in August 2000 his 
service-connected bilateral foot disability caused him to 
fall and that this injury resulted in his current bilateral 
shoulder disability.  See, e.g., March 2004 hearing 
transcript (T.) at 4-12.  

The first post-service evidence of shoulder pathology is 
dated in November 2000.  At that time, the veteran complained 
of shoulder pain.  As a result of these complaints, he was 
referred to a VA orthopedic clinic.  Subsequent VA medical 
records dated through July 2004 reflect periodic treatment 
for, and evaluation of, a bilateral shoulder condition 
variously characterized as degenerative changes of the left 
glenohumeral joint as well as arthritis, impingement 
syndrome, rotator cuff syndrome, and tendonitis of both 
shoulders.  

The veteran has asserted that in August 2000 his 
service-connected bilateral foot disability caused him to 
fall and that this fall resulted in injury to both of his 
shoulders.  See, e.g., T. at 4-12.  Importantly, however, the 
competent medical evidence of record does not support this 
contention.  For instance, none of the medical records which 
discuss the veteran's shoulder pathology include a medical 
opinion associating his current shoulder disabilities in any 
way with his service-connected bilateral foot disorder.  In 
fact, on two separate occasions (specifically, at May 2001 
and April 2002 outpatient treatment sessions when the veteran 
was treated for bilateral shoulder pain and degenerative 
joint disease of his left shoulder, respectively), he himself 
specifically denied having experienced any trauma to these 
joints.  

Clearly, the preponderance of the evidence in the present 
case demonstrates that the veteran's current bilateral 
shoulder disability, which has been characterized as 
degenerative changes of the left glenohumeral joint as well 
as arthritis, impingement syndrome, rotator cuff syndrome, 
and tendonitis of both shoulders joints and which began many 
years after his discharge from active military duty, is not 
related in any way to the service-connected bilateral pes 
planus with mild heel valgus and bilateral hallux valgus.  As 
such, service connection for bilateral shoulder disability, 
asserted to be secondary to the service-connected bilateral 
pes planus with mild heel valgus and bilateral hallux valgus, 
cannot be awarded.  The veteran's claim for service 
connection for bilateral shoulder disorders, as secondary to 
the service-connected bilateral pes planus with mild heel 
valgus and bilateral hallux valgus, is, therefore, denied.  
See, 38 U.S.C.A. § 5107(b) (West 2002).  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection shoulder 
disability because there is no evidence, other than the 
veteran's assertions, that shoulder disability is due to 
service-connected foot disability.  Thus, while there are 
current diagnoses of shoulder disability, there is no true 
indication that pertinent disability is associated with the 
service-connected foot disability.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  Indeed, in view of the absence of 
competent evidence suggesting that pertinent disability is 
related to the service-connected foot disability and the 
history in the clinical evidence of shoulder disability with 
no trauma, relating current shoulder disability to service-
connected foot disability would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2004).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  

III.  Total Disability Rating Based On Individual 
Unemployability

A total compensation rating based on individual 
unemployability may be assigned where the schedular rating 
for the service-connected disabilities is less than 
100 percent when it is found that the service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2004).  If there is only one service-connected 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2004).  
Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement 
to a total compensation rating.  38 C.F.R. § 4.19 (2004).  
Factors to be considered are the veteran's employment history 
as well as his educational and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  

The record in the present case indicates that the veteran 
currently has only one service-connected disability and that 
this disorder has been characterized as bilateral pes planus 
with mild heel valgus and bilateral hallux valgus (50%).  
Clearly, the veteran does not meet the schedular rating 
criteria for assignment of a total disability rating based on 
individual unemployability pursuant to 38 C.F.R. § 4.16(a) 
(2004).  

However, the policy of the Department of Veterans Affairs is 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of 
service-connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b) (2004).  Rating boards are to refer all 
cases of such veterans who fail to meet the percentage 
disability evaluation requirements of 38 C.F.R. § 4.16(a) to 
the Director, Compensation and Pension Service, for 
extra-schedular consideration.  The Board may not make such 
referral in the first instance, but may consider whether the 
RO was justified in refusing to make such a referral.  

The veteran in the present case has attained four years of 
high school education, has received his high school diploma, 
and has non-service employment experience in the air 
conditioning industry between December 1973 and August 2000.  
In particular, he has described this employment as involving 
work as a "two-cutter" operator in a factory.  See, e.g., 
T. at 12-13.  (Also at a September 2000 VA outpatient 
treatment session, he explained that his employment involved 
work as a cutter of copper wiring.)  He last worked full time 
in August 2000 and has not attempted to obtain employment 
since that time, when he believed that he had become too 
disabled to work.  The only training or additional education 
(other than high school) that he has received, either before 
or after the time when he believed that he had become too 
disabled to work, involves drafting and designing.  He 
participated in this course in August 2001.  

Entitlement to a total disability rating based upon 
individual unemployability is predicated on unemployability 
resulting solely from service-connected disability.  See, 
Blackburn v. Brown, 4 Vet. App. 395, 398 (1993) (in which the 
United States Court of Appeals for Veterans Claims held that 
entitlement to a total disability rating based upon 
individual unemployability must be established solely on the 
basis of impairment arising from service-connected 
disorders).  Consequently, in the present case, the Board may 
only consider the effect of the veteran's service-connected 
bilateral pes planus with mild heel valgus and bilateral 
hallux valgus on his employability.  Consideration may not be 
given to the effect of the veteran's right and left shoulder 
disabilities on his employability.  As the Board has 
determined in this decision, service connection for bilateral 
shoulder disabilities is not warranted.  

As the Board has noted in this decision, the veteran's 
service-connected bilateral pes planus with mild heel valgus 
and bilateral hallux valgus has been determined to be 
50 percent disabling.  Recent VA medical records reflect 
consistent foot treatment.  In particular, these reports 
indicate that the veteran's service-connected bilateral foot 
disability is symptomatic and that the 50 percent evaluation 
assigned reflects pronounced foot impairment.  See, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2004).  

The veteran has associated his unemployability with foot pain 
experienced upon prolonged standing and walking.  See, e.g., 
T. at 12.  In this regard, the Board notes that a record of a 
March 2003 VA outpatient treatment session includes the 
notation that the veteran is unable to perform too much 
physical activity secondary to pain.  Importantly, however, 
this report does not specifically associate the veteran's 
foot pain with his inability to obtain and maintain 
employability.  In any event, even if the Board were to 
assume that reference to pain in this record includes only 
consideration of the pain associated with the veteran's 
service-connected bilateral foot disability, the fact remains 
that, according to this document, the veteran's symptom of 
pain does not preclude light manual labor or sedentary 
employment.  Only "too much physical activity" is 
precluded.  

Additionally, in a May 2003 VA medical record, a physician 
who treats the veteran for his medical problems expressed his 
opinion that the veteran "cannot work full time but can 
return to light duty that does not require prolong standing, 
walking, [or] lifting weights."  Once again, the examiner 
did not specifically identify the veteran's service-connected 
bilateral foot disability as the sole source of restrictions 
on his employability.  In any event, the physician concluded 
that the veteran was able to work at sedentary jobs or even 
those forms of employment that involved some, but not 
prolonged, standing, walking, or lifting of weights.  

Further, the Board notes that a June 2004 VA medical record 
indicates that the veteran is restricted from jobs involving 
heavy manual labor.  Significantly, however, light manual 
labor or sedentary employment was not precluded.  

The Board acknowledges the veteran's repeated complaints of 
foot pain.  In this regard, however, the Board notes that the 
rating schedule is designed to compensate veterans for 
service-connected disabilities which impair their ability to 
work.  See, 38 C.F.R. § 4.1 (2004) (which stipulates that 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.)  Thus, the Board concludes that the 
50 percent evaluation currently assigned to the veteran's 
service-connected bilateral pes planus with mild heel valgus 
and bilateral hallux valgus adequately compensates him for 
loss of work time due to flare-ups of this disability.  

Significantly, a preponderance of the evidence suggests that 
the veteran's service-connected bilateral foot disability 
does not prevent him from working at sedentary-type jobs or 
even those forms of employment involving light manual labor.  
Moreover, a preponderance of the evidence suggests that the 
veteran is currently not working due to other physical 
ailments, including his nonservice-connected shoulder 
disabilities.  

Consequently, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's 
service-connected disability alone renders him unable to 
secure and to follow a substantially gainful occupation.  
There is no basis for referral of this case to the Director 
of the Compensation and Pension Service for extraschedular 
consideration, and the claim for a total disability rating 
based on individual unemployability must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 (1990).  


ORDER

Service connection for a right shoulder disability, asserted 
to be secondary to the service-connected bilateral pes planus 
with mild heel valgus and bilateral hallux valgus, is denied.  

Service connection for a left shoulder disability, asserted 
to be secondary to the service-connected bilateral pes planus 
with mild heel valgus and bilateral hallux valgus, is denied.  

A total disability rating based on individual unemployability 
is denied.  

	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


